Citation Nr: 0002690	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  93-19 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for back disability.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to August 
1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In November 1999, the veteran failed to report for a 
scheduled hearing before the undersigned.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
back disability is not plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
back disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  For the purposes of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The veteran's service medical records show that in September 
1971, he was treated for complaints of back spasms due to a 
football injury.  They also show that in February 1972, he 
complained of radiating low back pain, after being dropped 
out of bed by a non-commissioned officer.  However, there was 
no diagnosis of back disability at either time, and he was 
not treated for any complaints of back problems for the 
remainder of service.

There were no further recorded complaints of low back pain 
until November 1991, when the veteran reported that he had 
hurt his back in a land mine explosion in Vietnam in 1973.  
Although his DD214 shows that he served in Vietnam from April 
1972 to June 1972, his service medical records are simply 
negative for any evidence of such an injury.  

Since November 1991, the veteran has been treated or examined 
on several occasions for complaints of back pain.  (See 
reports of consultations with the VA rheumatology service, 
dated from December 1991 to April 1992, and VA examination 
reports, dated in January 1993 and in March 1999.)  Despite 
his complaints, the health care providers/examiners have not 
identified any chronic back pathology, much less a 
relationship to service.  Indeed, the only reports of a 
chronic back disability related to service come from the 
veteran; however, he is not qualified to render opinions 
which require medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Accordingly, there is no 
plausible basis for service connection; and, therefore, the 
claim is not well grounded.

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in evidence requests to the veteran and in the Statement of 
the Case.  Moreover, the veteran has not cited any 
outstanding evidence which could support his claim.  
Consequently, there is no need to further inform the veteran 
of the evidence necessary to render the claim well grounded.


ORDER

The appeal of entitlement to service connection for back 
disability is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

